                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



LORI AND MICHAEL KOHUTEK,

               Plaintiffs,
v.                                                          No. 2:18-CV-01076-SMV-KRS

RHONDA BURNS; DESTINY REAL
ESTATE AND DEVELOPMENT, LLC;
DIANNA GANDY,

               Defendants.



           ORDER VACATING AND RESETTING MAY 29, 2019 SETTLEMENT
                   CONFERENCE AND PRE-TRIAL DEADLINES

       THIS MATTER came before the Court on Joint Motion to Vacate and Reset May 29,

2019 Settlement Conference and Pre-Trial Deadlines (Doc. 31). The Motion was submitted by

all parties to this suit. The Court finds and concludes the Motion is well-taken and should be

granted.

       IT IS THEREFORE ORDERED that the May 29, 2019 Settlement Conference is

VACATED and hereby reset for July 30, 2019. A separate order with details will follow.

       IT IS FURTHER ORDERED that the case management deadlines (Doc. 24) are

modified as follows:

       (a) Plaintiffs’ deadline to amend pleadings or join additional parties in accordance
           with Federal Rule of Civil Procedure 15: from July 1, 2019, to August 15, 2019;

       (b) Defendants’ deadline to amend pleadings or join additional parties in accordance
           with Federal Rule of Civil Procedure 15: July 1, 2019, to August 15, 2019;

       (c) Plaintiffs’ expert-disclosure deadline: July 15, 2019, to September 1, 2019;
(d) Defendants’ expert-disclosure: August 15, 2019, to October 1, 2019;

(e) Termination of discovery: November 1, 2019, to November 10, 2019.



                                    ______________________________________
                                    KEVIN R. SWEAZEA
                                    UNITED STATES MAGISTRATE JUDGE




                                      2
